DETAILED ACTION
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claims 1, 5 and 14 are cancelled; claims 2-4, 6-9  and 16-23 are withdrawn; claims 10-13 and 15-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
In view of the amendments received 20 June 2022, the Examiner withdraws the previous Requirement for Election/Restriction.

Claim Rejections - 35 USC § 112
In view of the amendments received 20 June 2022, the Examiner withdraws the rejection of claims 10-15 and 22 under 35 USC 112(b) or 35 USC 112, second.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 20 June 2022, with respect to the amendments to claims 2, 10 and 16 have been fully considered and are persuasive. The rejection of claims 10-15 and 22 has been withdrawn. 

Allowable Subject Matter
Claims 2-4, 6-13 and 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
It is in the opinion of the Examiner that the art of record neither anticipates nor renders obvious “changing at least two programmable values within the external controller in response to the single actuation of the actuator” in combination with the rest of the claimed limitations set forth in the independent claim.
Searching by the Examiner yielded prior art as cited in the previous Office Actions. Based on Applicant’s arguments and the Examiner’s review of the Office Action mailed on 18 March 2022, the subject matter is deemed to be allowable. Further explanation can be reviewed in the Applicant’s arguments filed 20 June 2022. Therefore, it is concluded by the examiner that claims 2-4, 6-13 and 15-23 of the present invention are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106. The examiner can normally be reached Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792